--------------------------------------------------------------------------------

 
Exhibit 10.5
 
             DISTRICT OFFICE
               1915 EYE ST NW
        WASHINGTON, DC 20006
 
 
              LONDON OFFICE
ONE GREAT CUMBERLAND PLACE
MARBLE ARCH,  LONDON, W1H7AL
 
 
LAW OFFICES OF
DAVID E. PRICE, PC
#3 BETHESDA METRO CENTRE
SUITE 700
BETHESDA, MD 20814
---------
Tel (202) 536-5191
 
TopTier.eu
 
 
MONACO OFFICE
SUITE #1, 17 BLVD DE SUISSE
MONACO 98000
 
ISRAEL OFFICE
DIAMOND TOWER, 28TH FLOOR
3A JABOTINSKI RD., RAMAT-GAN 52520

 
December 4th, 2018
YAII PN, Ltd.
c/o Yorkville Advisors Global, LP
1012 Springfield Avenue
Mountainside, New Jersey 07092
 
Re: Seedo Corp.
 
 Ladies and Gentlemen:
 
We have acted as counsel to Seedo Corp., a Delaware corporation (the "Company"),
in connection with the offering and sale by the Company of up to $550,000 of
unsecured Convertible Debentures of the Company (the "Debentures" and the
"Offering"). which Debentures are convertible into shares of common stock (the
"Shares"). The Offering is subject to the terms and conditions of the Securities
Purchase Agreement (the "SPA") dated between the Company and YAII PN, LTD. (the
"Investor"). This letter is being furnished pursuant to Section 7(a)(v) of the
SPA and is delivered in connection with the fulfillment of one of the conditions
precedent to the obligations of the Investor to invest in the Offering. Certain
capitalized terms used in this letter without definition are used in this letter
as defined in the SPA.
 
As counsel, we have made such legal and factual examinations and inquiries of
such of the Company's officers and directors as we have deemed advisable or
necessary for the purpose of rendering this opinion. In addition, we have
examined, among other things, originals or copies of such corporate records of
the Company, certificates from officers and directors of the Company,
certificates of public officials (including. without limitation, certificates of
"good standing" issued prior to the date hereof by the Secretary of State of the
State of Delaware regarding the existence and good standing of the Company as a
corporation under the laws of the State of Delaware) and such other documents
that we consider necessary or advisable for the purpose of rendering this
opinion including, without limitation, the following documents:
 
1.          A fully executed copy of the SPA, including, without limitation, the
exhibits thereto and representations and warranties of the Company contained
therein;
 
2.          A copy of the Articles of Incorporation, and any amendments thereto,
of the Company (the "Articles of Incorporation");
 
3.          A copy of the Bylaws of the Company (the "Bylaws");



 4.          A Stamped copy of Good Standing by the State of Delaware.
 

--------------------------------------------------------------------------------

 

5.          Copies of the resolutions adopted by the Board of Directors of the
Company authorizing this transaction, executed December 3rd, 2018.
 
 6.          A certificate of the Chief Executive Officer of the Company
relating to inter alia. (i) the execution and delivery of the SPA and all
documents incident thereto and (ii) all factual matters necessary to enable us
to render the opinion set forth herein (the "Certificate"), a copy of which is
attached hereto as Exhibit A; and
 
 7.          Copies of all other certificates and documents delivered by the
Company and the Investor in connection with the closing of the Offering.
 
We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such further records of the Company and such further
agreements, certificates of public officials, certificates of officers or
representatives of the Company, and other documents. certificates and records,
and made such investigations of law, as we have deemed necessary or appropriate
for purposes of the opinions set forth herein.
 
In such examination we have assumed (i) the genuineness of all signatures on
original documents, records. certificates, agreements and instruments or copies
thereof (ii) the legal capacity of natural persons executing documents, records,
certificates, agreements and instruments, (iii) the authenticity and
completeness of all documents, records, agreements and instruments submitted to
us as originals, and (iv) the conformity to original documents, records,
agreements and instruments of all photocopies, facsimile copies and conformed
copies of such documents, records, agreements and instruments submitted to us as
copies thereof. We have also assumed that all documents, records, agreements and
instruments examined by us (including, without limitation, the SPA) to which you
are a party have been duly authorized, executed and delivered by you and any
other parties (other than the Company) and constitute the legal. valid and
binding obligations of you and any other parties (other than the Company)
enforceable against such parties in accordance with their terms.
 
As to facts material to this opinion, we have, without independent
investigation, relied upon the accuracy of certificates of public officials and
certificates of directors, officers or other representatives of the Company. We
have assumed the correctness of all statements of fact contained in these
documents, records and instruments. As used in this opinion, the expression "to
our knowledge" or "to the best of our knowledge" refers to the current actual
knowledge of facts or information known to those attorneys of this firm who have
given substantive legal attention to the transactions contemplated by the SPA
without conducting any independent investigation, a docket search or search of
other records of any court, administrative tribunal or similar entity relating
to such matters.
 
For purposes of this opinion, we have assumed the representations and warranties
made by the Company in the SPA (including, without limitation, the schedules,
exhibits and attachments thereto) and all other information contained in the SPA
are true and correct in all respects, and we do aver that we have no current
actual knowledge of facts that would give us a reasonable basis to believe that
such assumption is unwarranted.
 
2

--------------------------------------------------------------------------------

 
We have relied upon the Certificate with respect to factual matters relevant to
this opinion.
 
In connection with our opinion relating to the agreements and instruments
identified in the Certificate, we have not reviewed, and express no opinion on,
(i) financial covenants or similar provisions requiring financial calculations
or determinations to ascertain compliance, (ii) provisions relating to the
occurrence of a "material adverse event" or words of similar import, or (iii)
parole evidence bearing on interpretation or construction.
 
We have also assumed, without verification, that, with respect to the minutes of
all meetings of the Company's Board of Directors or any committees thereof that
we have examined, due notice of the meeting was given or duly waived, the
minutes accurately and completely reflect all actions taken at the meeting and a
quorum was present and acting throughout each meeting.


 I am admitted to practice law in the State of Maryland; United States District
Court (District of Maryland); Court of Appeals, District of Columbia; United
States District Court for the District of Columbia; United States Court of
Appeals, 4th Circuit; Supreme Court of the United States and all Federal Courts
of the District of Columbia. I express no opinion as to the laws of any
jurisdiction except for those of Maryland, Washington, DC, and the Federal
securities laws as administered by the SEC referred to herein. For the purposes
of rendering this opinion, I have assumed that if a Court applies the laws of a
jurisdiction other than the laws of Maryland or the District of Columbia, the
laws of such other jurisdiction are identical in all material respects to the
comparable laws of the State of Maryland and the District.
          

 Our advice on each legal issue addressed in this letter represents our opinion
of how that issue would be resolved by the highest court of the jurisdiction
upon whose law our opinion on that issue is based. The manner in which any
particular issue would be treated in any actual court case could depend in part
on facts and circumstances particular to the case, and this letter is not
intended to guarantee the outcome of any legal dispute which may arise in the
future.
 
This letter is limited to the matters stated herein, and no opinion is implied
or may be inferred beyond the matters expressly stated. We assume herein no
obligation, and hereby disclaim any obligation, to make any inquiry after the
date hereof or to advise you of any future changes in the foregoing or of any
fact or circumstance that may hereafter come to our attention.
 
Based solely upon the foregoing and subject to the foregoing limitations and
qualifications, it is our opinion that the shares have been duly authorized and,
when issued, delivered and paid for by the Investor in accordance with the terms
or the SPA, will be validly issued, fully paid and nonassessable.  This opinion
is furnished only to the Investor pursuant to Section 7(a)(v) of the SPA and is
solely for your benefit in connection with the closing occurring today and the
offering of the shares of the Company’s common stock, when issued upon
conversion of the convertible debenture will be validly issued.
 
3

--------------------------------------------------------------------------------

 
Without our prior written consent, this opinion may not be used, circulated,
quoted or otherwise referred to for any purpose or relied upon by, or assigned
to, any other person for any purpose, including any other person that acquires
the shares or that seeks to assert your rights in respect of this opinion. We
disclaim any obligation to advise you of any developments in areas covered by
this opinion that occur alter the date of this opinion.


Should you have any questions or comments, please do feel free to contact me at
any time.


Sincerely yours,


[image0.jpg]


David E. Price, Esq.


DEP/mc
cc: Board of Dirs.


4

--------------------------------------------------------------------------------

 